Citation Nr: 9932433	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-01 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard from January 1943 to February 1946. 

The current appeal arose from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO determined that the claim of entitlement 
to service connection for the cause of the veteran's death 
was not well grounded.

The Board of Veterans' Appeals (Board) notes that the RO 
denied reopening the previously denied claim of entitlement 
to service connection for the cause of the veteran's death 
when it issued a final, unappealed rating decision in January 
1980.  As the Board noted above, the RO denied the current 
attempt to reopen the claim on the basis of its not being 
well grounded.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Accordingly, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death and has correspondingly recharacterized the 
issue as reported on the title page of this decision.

Recent contact with the appellant's accredited representative 
on October 13, 1999, shows that she has canceled her request 
for a hearing before the Board.  


FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for the cause of the veteran's death when 
it issued an unappealed rating decision in January 1980.  

2.  Evidence submitted since the January 1980 rating decision 
does not bear directly or substantially upon the issue at 
hand, is either cumulative or redundant, and by itself or in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the final January 1980 rating 
decision wherein the RO denied reopening the claim of 
entitlement to service connection for the cause of the 
veteran's death is not new and material, and the appellant's 
claim for that benefit has not been reopened.  38 U.S.C.A. §§ 
5104, 5108, 7105 (West 1991);  38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Factual Background

In January 1980 the RO denied reopening the claim of 
entitlement to service connection for the cause of the 
veteran's death based on the lack of new and material 
evidence to show that a service-connected disability caused 
mental unsoundness which culminated in the veteran's death.  
The evidence which was of record prior to the January 1980 RO 
rating decision is reported below.  

The veteran's service medical records showed that his 
examination in December 1942 for entry onto active duty 
revealed a normal psychiatric evaluation.  His service 
medical records are nonrevealing until June 1944, when he was 
treated for anxiety state, psychoneurosis and emotional 
instability.  No significant findings were reported.  
Following treatment in June 1944, he was considered fit for 
duty.  The remaining service medical records were silent for 
any pertinent findings.  The February 1946 separation 
examination report shows the psychiatric evaluation was 
normal.

The post service VA and private medical evidence of record 
dating from approximately December 1948 are silent for any 
pertinent psychiatric findings until a mid-1957 VA hospital 
summary which shows behavioral symptoms suggestive of 
schizophrenia.  The veteran's speech was described as bizarre 
and he was considered irrational. 

Emotionally unstable personality was noted on a VA hospital 
summary reflecting a period of hospitalization from September 
1957 to January 1958.

Emotional instability was reported when the veteran was 
examined by VA in July 1958.  

An August 1962  medical record shows the veteran stated he 
was at Nagasaki when the bomb was dropped as a member of the 
Coast Guard and he took pictures of the dead bodies lying 
about.  A diagnosis of schizophrenic reaction, paranoid type 
was noted.  Threats of suicide were noted.  There was 
emotional instability.  

A VA hospital summary shows hospitalization from September 
December 1962 primarily for psychosis.  At hospital 
discharge, the veteran's psychosis was considered in 
excellent remission.  Diagnosis was schizophrenic reaction.  

Stress was from family life and pulmonary tuberculosis.  He 
was considered competent for VA purposes.  He was considered 
minimally impaired socially and economically.  His service-
connected pulmonary disability was considered treated and 
inactive.  

A closing VA hospital summary undertaken by a VA chief social 
worker noted that the veteran had been transferred from a 
private hospital and assigned to VA group therapy.  He had 
been in numerous individual casework interviews because of 
the existing marital problems, and considerable effort had 
been made to involve his wife since she seemed to be using 
his hospitalization to avoid coming to grips with the 
problems of her marriage.  She wanted a divorce although her 
attorney declined to file suit until the veteran was 
discharged, on the ostensible guise that the court might not 
uphold it if he were in a committed status.  It was noted by 
the chief social worker that the real reason was a desire by 
the veteran's wife to be made guardian.

It was noted that the veteran apparently always had been a 
very aggressive manipulative individual with some insight 
into his pattern and how it contributed to the marital 
problems.  His wife was so inconsistent in her behavior to 
him that it was difficult for him to believe that their 
separation would be permanent, and therefore to make firm 
plans for his own future.  It was noted that he had plans for 
employment and living apart from his family when he was 
released.  He was described as anxious in view of the 
uncertainty as to whether he and his wife would reconcile, 
but did not appear depressed.  It was noted that VA later 
learned from his pastor that he committed suicide on December 
[redacted], 1962, ten days after his discharge.  The pastor said that 
the tape recording he left to be given to his family 
indicated that this gesture was of reproach to his wife for 
her refusal to have him back.

The record shows that the veteran died on December [redacted], 1962.  
The cause of death listed on the certificate of death (COD) 
was cyanide poisoning, apparently, self-inflicted."  
Questionable suicide was noted.  The veteran was noted to 
have been a self-employed electrician.  An autopsy was 
performed.  The autopsy report noted death due to poisoning 
by cyanide.  Also noted as an incidental finding was 
fibroplastic tuberculosis.  At the time of death the veteran 
was 38 years old.  Service connection was established solely 
for a far advanced pulmonary tuberculosis process that was 
inactive, rated as 30 percent disabling.  Entitlement had 
been established to special monthly compensation.

In December 1979, the veteran's son, MJS, gave sworn 
testimony before a local hearing panel at the RO.  His mother 
as well as his brother, RS, were in attendance but they did 
not give testimony.  A copy of the hearing transcript is on 
file.  It was argued that the mental stress the veteran 
developed secondary to service-connected pulmonary 
tuberculosis as well as altered mental state from medication 
given for treatment of service connected pulmonary 
tuberculosis were primary factors that led him to commit 
suicide.  A letter dated in September 1979 primarily from 
members of the veteran's family was submitted in support of 
their claim of entitlement to service connection for the 
cause of the veteran's death.  It was theorized that the 
veteran's act of suicide in 1962 was due to altered mental 
state as a consequence of service connected pulmonary 
tuberculosis and pulmonary medication.

In September 1997, the appellant attempted to reopen her 
claim for entitlement to service connection for the cause of 
the veteran's death by claiming that his suicide was a result 
of combat stress related to Word War II.  She requested that 
the record be reviewed for possible PTSD symptoms.

No supporting medical data was submitted by the appellant.  
She requested an independent medical opinion in connection 
with her claim.  


Criteria

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105;  
38 C.F.R. § 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.




The determinations of whether evidence is new and whether it 
is material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a); new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Fossie v. West, 12 Vet. App. 1,4 (1998); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence is "new" when it is not cumulative of evidence 
of record, and is not "material" when it could not possibly 
change the outcome of the case.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  Smith v. 
Derwinski, 1 Vet. App. 171 (1992).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, supra at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Elkins v. West, 12 Vet. App 209 (1999) the Court 
essentially held that the Secretary must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. 
§ 1110 (West 1991).

Service connection may be granted for a disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999);  
Allen v. Brown, 7 Vet. App. 439 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required when the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999). 


Service connection may be granted for a psychosis, when 
manifested to a compensable degree within one year following 
separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor. 38 C.F.R. § 3.304(f) (1999).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court, citing 
38 C.F.R. § 3.304, discussed the three elements required to 
establish entitlement to service connection for PTSD: (1) A 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  Cohen, 10 Vet. App. at 138.

A personality disorder is not a disease or injury within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c) (1999).  

Service connection may not be granted for congenital or 
developmental defects unless they are subject to superimposed 
disease or injury during a veteran's military service which 
results in disability.  VAOPGCPREC 82-90.



To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999).

The act of suicide or a bona fide attempt is considered to be 
evidence of mental unsoundness.  Therefore, where no 
reasonable adequate motive for suicide is shown by the 
evidence, the act will be considered to have resulted from 
mental unsoundness.  38 C.F.R. § 3.302 (1999).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed. 
38 C.F.R. § 3.312(c)(3) (1999).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (1999).

The Court has held that the chronicity provisions under 38 
C.F.R. § 3.303(b) are applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition for which, under the case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period and continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology. Savage v. Gober, 10 
Vet. App. 489 (1997).

Further, in a claim for secondary service connection for a 
diagnosis clearly separate from the service-connected 
disorder, the veteran must present evidence of a medical 
nature to support the alleged causal relationship between the 
service-connected disorder and the disorder for which 
secondary service connection is sought, in order for the 
claim to be well grounded.  See Jones (Wayne L) v. Brown, 7 
Vet. App. 134 (1994).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement.  Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (as to the determination of well-groundedness), 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for purposes of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.

The Board notes that statements, pertaining to treatment 
provided years after the veteran's discharge from active 
service and reliant on the veteran's recitation of his own 
history rather than an independent and complete review of the 
entire medical history, are not competent evidence concerning 
medical history or nexus. See Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); see also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) ("a medical professional is not competent to opine 
as to matters outside the scope of his or her expertise"); 
Elkins v. Brown, 5 Vet. App. 474, 478.


Analysis

The appellant seeks to reopen her claim for service 
connection for the cause of the veteran's death which the RO 
last denied when it issued an unappealed rating decision in 
January 1980.  When a claim is finally denied by the RO, the 
claim may not thereafter be reopened and allowed, unless new 
and material evidence has been presented.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104(a).


When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

Review of the RO's findings in January 1980 shows, in 
essence, that it found that the evidence of record still 
lacked competent medical evidence of a nexus between the 
veteran's post service reported psychiatric disorder 
diagnosed psychosis with anxiety reported during the 
veteran's remote period of service.  The record showed that 
the veteran's psychiatric evaluation at separation from 
service was normal.  Moreover, the postservice VA and private 
medical data dating between December 1948 were silent for 
psychiatric findings until approximately mid 1957.  

Additionally, it was held that the record lacked competent 
medical evidence of an etiologic nexus between the veteran's 
service-connected pulmonary tuberculosis and treatment 
thereof, and his suicide.  At the time of the veteran's 
death, the evidence of record showed that his pulmonary 
tuberculosis was inactive.  His psychosis was not shown to be 
related to any incident of active service.  Importantly, the 
Board may not overlook the fact in a tape left behind after 
his death, the veteran expressed that his reason for 
committing suicide was solely due to marital discord as 
already referred to in VA hospital records.  The record 
clearly failed show that a disability related to service 
caused or contributed to his death in a substantial or 
material fashion.

In the case at hand, the Board finds that new and material 
evidence has not been submitted to warrant reopening of the 
appellant's claim for service connection for the cause of the 
veteran's death.  The specified basis of the RO's January 
1980 denial is not changed materially by the additional 
medical evidence.  Specifically, the Board notes that the 
added evidence solely consists of the appellant's claim that 
the veteran developed PTSD from combat service which 
contributed to his death.  

Importantly, the Board notes that the record lacks a clear 
diagnosis of PTSD to support her claim.  It is significant to 
note that the appellant's own opinion as to causation and 
diagnosis with respect to the cause of the veteran's death is 
of no probative value as she is not shown to have the medical 
credentials requisite to offer a competent medical opinion as 
to this matter.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Clearly, for the foregoing reasons the Board notes that the 
added evidence is not both new and material as it does not 
bear directly and substantially on the specific matter under 
consideration, is cumulative or redundant, and by itself or 
in combination with the other evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.  

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the new 
Elkins test, VA must first determine whether the appellant 
has submitted new and material evidence under 38 C.F.R. § 
3.156 to reopen the claim, and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist has 
been fulfilled.  Winters v. West, 12 Vet. App 203 (1999); 
Elkins v. West, 12 Vet. App 209 (1999).  

Accordingly, in view of the fact that new and material 
evidence has not been submitted to reopen the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death, the first element has not been met.  No 
further analysis of the application to reopen the claim is 
appropriate.  Butler v. Brown, 9 Vet. App. at 171 (1996).

With respect to the appellant's request for an independent 
medical opinion, the Board notes that when such medical 
opinion is warranted by the medical complexity or controversy 
involved in an appeal, the Board may obtain an advisory 
medical opinion from one or more independent medical experts 
who are not employed by the VA.  See 38 U.S.C.A. § 7109 (West 
1999); 38 C.F.R. § 20.901(d) (1999). The necessity of 
obtaining an IME opinion is left to the discretion of the 
Board.  Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  Absent 
new and material evidence warranting reopening of the 
appellant's claim, there is no duty to assist, including 
obtaining such an opinion.  Accordingly, the appellant's 
request for such an opinion is premature.


ORDER

The appellant not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

